Citation Nr: 0802640	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia



THE ISSUE

Entitlement to modification of a mobility scooter for 
purposes of improved back, seat and leg support.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
decision of the Richmond VA Medical Center (VAMC) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case involves eligibility for modification of an 
existing motorized scooter provided by VA to the veteran.  At 
the outset, the Board notes that it has jurisdiction over 
this matter pursuant to 38 C.F.R. § 20.101(b), which 
indicates that the Board's appellate jurisdiction extends to 
questions of eligibility for devices such as prostheses, 
canes, wheelchairs, back braces and orthopedic shoes and 
similar appliances.  The Board also notes that eligibility 
for a medical device such as a mobility scooter is governed 
by 38 C.F.R. § 17.150.  This section indicates that 
wheelchairs and other similar appliances and related 
accessories may be purchased for a veteran as part of 
outpatient care upon a determination of medical need and 
feasibility.  38 C.F.R. § 17.150 (2007).  

In response to increasing difficulty using his manual 
wheelchair due to upper extremity disability, the veteran 
requested that VA provide him with a power wheelchair or 
motorized scooter.  Such request was denied by the VAMC in 
August 2001 and November 2002 as the veteran was deemed able 
to push a manual wheelchair.  Subsequently, in September 
2003, the veteran was provided with an independent evaluation 
of his wheelchair needs by the UVA Health South 
Rehabilitation Hospital's Seating Clinic.  This examination 
found that the veteran had severe upper extremity weakness, 
impaired endurance and was unable to walk.  He also had a 
slight posterior pelvic tilt and thoracic kyphosis that was 
corrected when properly supported with a lumbar pad in his 
current Jay 2 tall back.  Additionally, the examiner found 
that the veteran's seating configuration, a Jay 2 cushion and 
the Jay 2 back with lumbar support had been meeting his 
positioning needs well (although the Jay 2 back needed 
replacement).  The veteran was not evaluated for any 
additional seating-related equipment.  He was unable to 
operate any type of manual wheelchair in a functional manner 
and was deemed to require a power wheelchair to meet the 
mobility and self-care requirements for safe and optimal 
function within the home environment.  He also required 
adjustable parameters to allow him to operate the wheelchair 
in the home safely.  Without a power wheelchair he would be 
confined to bed or chair and he would also use the power 
wheelchair as his primary means of mobility.  It was noted 
that the veteran sat more than two hours per day and required 
a pressure reduction cushion and a thoracic lumbar sacral 
orthosis (a specific type of back brace) for proper pelvic 
and trunk alignment and support.  It was also noted that the 
veteran required the use of legrests for leg support.  
Further, the wheelchair and seating system recommended by the 
examination (the Quickie P200 with appropriate seating 
system) was deemed the least expensive option to meet his 
mobility and positioning needs.  The examination was 
conducted by an occupational therapist and was co-signed by a 
physician who indicated he was in agreement with the stated 
medical necessity of the recommended equipment.    

In September 2004, the veteran received a VA scooter 
evaluation from an occupational therapist.  That evaluation 
indicated that if the veteran was approved for a scooter, he 
would benefit most form one which had a more specialty 
seating system on it to accommodate the discomfort from his 
service connected back disability.  It was noted that the 
veteran was very comfortable with the back and cushion he was 
using with his manual wheelchair and that this seating 
arrangement could basically be reproduced with a specialty 
seat on the scooter.  The therapist also noted the utility of 
the veteran having adjustable leg supports on his manual 
wheelchair as it allowed him to elevate his legs to reduce 
discomfort.   The occupational therapist then recommended the 
following: a Golden Companion II with a specialty seat that 
is 17" wide, 17" deep with a cane holder on the back, a 
back pack, 2 side mirrors and a lift for his vehicle seat.   
She then noted that an additional Jay 2 cushion and Jay 2 
back would also have to be ordered and that the veteran could 
benefit from a power elevating seat as well.  

A January 2005 VA progress note shows that the VAMC's Major 
Medical and Special Equipment Committee (MMSEC) noted that 
information provided by the VA Central Office had been 
reviewed by members of the committee.  It was then noted that 
a Dr. S concurred with the VAMC's determination that a 
scooter was medically appropriate and that a power wheelchair 
was not justified.  There was no information that Dr. S had 
evaluated for, or prescribed and approved a specialty seat, 
cushion or back for the veteran.  Thus, the committee 
determined that these items lacked medical justification and 
disapproved them.  Then, in the subsequent February 2005 
decision, the VAMC formally denied the veteran's request for 
the scooter modifications.    

In his April 2005 Notice of Disagreement, the veteran 
indicated that after he received the February 2005 denial he 
went to see the Associate Director of the VAMC who told him 
that his requested specialty seating was directed for safety 
reasons since it was described to the MMSEC Committee as 
putting a cushion on top of an existing cushion.  The veteran 
also indicated that he attempted to explain to the Assistant 
Director that the specialty seat would be a replacement for 
the existing seat but that she would not look at the copy of 
the September 2004 Occupational Therapists recommendation, 
which he had brought with him.  Further, the veteran 
indicated that if he was in his scooter for any period of 
time, he had to take the removable jel cushion and his lumbar 
back cushion from his manual wheelchair and place them in his 
scooter seat, a situation that the VAMC apparently considered 
unsafe, because he did not have another option for adequately 
supporting his back while on his scooter.  

In a subsequent April 2005 letter, the Director of the VAMC 
indicated that while the September 2004 VA Occupational 
Therapist did indicate that the veteran would benefit from a 
specialized seating and back support, she later agreed with 
the MMSEC Committee that such a modification was not 
medically justified.  The Director also indicated that the 
Assistant Director had been correct regarding the safety 
issues involved as to his knowledge, placing a wheelchair 
type cushion and back on a scooter had never been done, would 
completely change the foundation of the veteran's scooter and 
was not recommended by the VAMC's wheelchair technicians.  

In a September 2005 letter the veteran's wife indicated that 
she had contacted the manufacturer of the veteran's scooter 
and was told that the veteran's scooter could be modified to 
allow for a specialty seating arrangement to match the 
current seating arrangement in the veteran's manual 
wheelchair.

In a July 2005 letter the veteran indicated that he was 
simply asking for the VAMC to make his current scooter 
conform with improvements they previously approved for use on 
his manual wheelchair.  To do this, they could remove the 
existing seat on the scooter and replace it with one 
comprised of a J2 gel seat cushion and a J2 lumbar support 
along with a necessary frame.  He also indicated that the 
VAMC's apparent finding based on the opinion of wheelchair 
technicians that this requested modification "could not be 
done" was based on erroneous information.  The veteran had 
checked the matter personally and found that it is not only 
possible, but simple, and had been done many times before.  
The veteran also indicated that he disagreed with the 
decision not to install adjustable leg supports that were 
recommended but then turned down.  The leg supports had also 
been approved several years prior for his manual wheelchair 
due to the necessity for him to raise his legs up to lessen 
the pain.  He further indicated that these supports were 
quite successful for many years and since his condition had 
only worsened, he could not understand why they were deemed 
unnecessary in relation to his scooter.   

The Board notes that the record contains very strong evidence 
that the requested modifications to the veteran's scooter are 
medically necessary.  In recommending a power wheelchair, the 
very detailed September 2003 independent evaluation found 
that in order for the veteran's back to be properly 
supported, he should be afforded the same seating and seat 
back configuration as on his manual wheelchair.  It also 
found that that the veteran required the use of legrests.  
Similarly, the September 2004 VA Occupational Therapy 
evaluation found that the veteran would be best served by 
reproducing the seating, back and leg rest configuration on 
his manual wheelchair through use of a specialty seat on his 
scooter, along with accompanying accessories.  Further, the 
veteran's testimony indicates that VA provided the veteran 
with his manual wheelchair with accompanying seating system 
and supports.  Consequently, given that it appears the 
seating system and supports was deemed medically necessary on 
his manual wheelchair, it stands to reason that such seating 
and supports would also be medically necessary on the 
replacement mobility scooter or power wheelchair.  

Less clear from the evidence of record is the feasibility of 
modifying the scooter.  In this regard, there appears to have 
been some confusion regarding the recommended and requested 
modifications.  According to the record, the recommended and 
requested modification was not to simply place a wheelchair 
cushion and back on top of the existing scooter seat and back 
but to install a specialty seat, which would allow the 
veteran to receive the recommended seating, seat-back support 
and leg support and still allow the scooter to be operated 
safely.  Because the record does not contain enough evidence 
for the Board to determine whether this modification is 
feasible, on Remand the VAMC should conduct a comprehensive 
analysis of such feasibility.  In this regard, the Board 
notes that if it is determined that it is not feasible to 
appropriately modify the veteran's scooter in this manner, 
and the veteran's service-connected back disability cannot 
otherwise be accommodated, the RO should give serious 
consideration to ordering the provision of a power 
wheelchair.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of the 
evidence necessary to substantiate his 
claim for modification of his scooter 
under 38 C.F.R. § 17.150, notice of his 
and VA's responsibilities in claims 
development and notice to submit 
everything in his possession pertinent to 
his claim and notice regarding effective 
dates of awards and the criteria for 
rating the disability in question in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The VAMC should conduct a 
comprehensive analysis of the feasibility 
of modifying the veteran's scooter to 
provide for the same or a similar level 
of seat, back and leg support that the 
veteran is provided by his existing 
manual wheelchair.  In addition to 
consultation with all applicable sources 
within the VAMC, this analysis should 
also include consultation with the 
manufacturer of the veteran's scooter.  
If the VAMC determines that modification 
is not feasible, it must then consider 
the feasibility of providing the veteran 
with a power wheelchair.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



